Title: From George Washington to Nathaniel Woodhull, 8 August 1776
From: Washington, George
To: Woodhull, Nathaniel



Sir
New York Augt 8th 1776

I have been favoured with your Letter of the 6 Instt and am happy to find the Nomination I made of Genl Clinton in consequence of your request to appoint an Officer to the Command of the Levies on both sides Hudson’s River, has met the approbation of your Honble body. His acquaintance with the Country, abilities and zeal for the cause, were the motives that Induced

me to make choice of him. However I am led to conclude from that part of your Letter which desires me to transmit him his appointment with the Resolution subjectg the Levies on both sides of the River to his command, that your Honble body entertain Ideas of the matter somewhat different from what I do or ever did.
When I was honoured with your Letter of the 16th Ulto with the Resolves of Convention upon this Subject, the State of the Army under my command would not allow me to send a Genl Officer in the Continental Service to command the Levies you then proposed to raise, supposing I had been authorized to do It, but considering myself without power in this Instance—the Levies altogether of a provincial nature—to be raised by you & subject to your direction, I esteemed the Nomination of a Genl Officer over them entrusted to my choice a matter of favor and of Compliment, and as such I gratefully fill It. I am persuaded I expressed myself in this manner to the Gentn who were pleased to attend me upon the occasion and that they had the same Ideas. Under the Influence of this opinion All I expected was that an Appointment would be made in conformity to my Nomination, If there was no objection to the Gentleman I proposed, conceiving then as I do now, If he was approved by Convention he was their Officer and deriving his appointmt and authority from them. In this light I presume Genl Clinton must be viewed and his powers over the Levies you allude to flow from you. Lest accident may have mislaid the Letter I wrote you on the Subject, I have Inclosed an Extract of It so far as It had relation to It.
It is not in my power to send an Experd Officer at this time to the post you mention, I trust that Colo. Clinton will be equal to the command of both the Highland Fortifications, they are under his direction at present.
In respect to the two Commissaries I thought the matter had been fixed, but as It is not I have requested Mr Trumbull who has the charge of this, to wait upon and agree with the Convention on proper persons to conduct the business and in such a way that their purchases & his may not clash to him therefore I beg leave to refer you upon this Subject.
I am extremely obliged by the order for the Telescope. I have obtained It and will try to employ it for the valuable purposes you designed It.

I shall pay proper attention to your Members & persons employed in their service and give It in Genl Orders that they be permitted to pass our Guards without Interruption.
Before I conclude, I cannot but express my fears lest the Enemy’s army so largely augmented should possess themselves of the whole Stock on Long Island: When the further reinforcement arrives, which they hourly expect, they may do It without a possibility on our part of preventing them. I wish the Convention may not see cause to regret that they were not removed. I have the Honor &c.

G.W.

